Citation Nr: 1607487	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  16-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of debt resulting from overpayment of dependency benefits in the amount of $1,491.00, to include the preliminary consideration of the validity of the debt.

(The issue of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Drew Early, Attorney



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1995, to include service in Southwest Asia from January 1991 to May 1991.  She was awarded the Combat Medical Badge, the Southwest Asia Service Medal, and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA, informing the Veteran of an overpayment of dependency benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the RO informed the Veteran that an overpayment was created when a prior spouse was removed from her award effective July 31, 2012.  In May 2013, the Debt Management Center (DMC) notified the Veteran was paid $1,491.00 more than she was entitlement to receive.

In September 2013, the Veteran's attorney acknowledged receipt of the May 2013 correspondence from the DMC and indicated that the Veteran "disputed the validity and amount of any debt and requested a waiver."  The Board construes this statement as a timely Notice of Disagreement with the AOJ's determination.  38 C.F.R. § 20.201.  Furthermore, as the record does not contain a Statement of the Case (SOC) addressing this issue, one must be furnished on remand.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's entitlement to a waiver of debt resulting from overpayment of dependency benefits in the amount of $1,491.00, to include whether the debt was properly created.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

